 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                Case No. 2:19-CR-106-RSL
10
                            Plaintiff,                          ORDER GRANTING
11
                       v.                                       MOTION TO CONTINUE
12                                                              TRIAL DATE
       PRINCETON BROWN,
13
14                          Defendant.

15          This matter comes before the Court on defendant Princeton Brown’s “Motion to Continue
16 Trial Date.” Dkt. #67. Having considered the facts set forth in the motion, and defendant’s
17 knowing and voluntary waiver, the Court finds as follows:
18
            1.     The Court adopts the facts set forth in the unopposed motion; specifically, that
19
     defense counsel needs additional time to review the voluminous discovery material provided by
20
     the government. The Court accordingly finds that a failure to grant a continuance would deny
21
     counsel, and any potential future counsel, the reasonable time necessary for effective
22
23 preparation, taking into account the exercise of due diligence, within the meaning of 18 U.S.C.
24 § 3161(h)(7)(B)(iv).
25          2.     The Court finds that a failure to grant a continuance would likely result in a
26 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
27
28

     ORDER GRANTING MOTION TO CONTINUE TRIAL DATE - 1
 1
              3.    The Court finds that the additional time requested between November 18, 2019,
 2
     and the proposed trial date of March 2, 2020 is a reasonable period of delay, as defense counsel
 3
     needs additional time to review discovery. The Court finds that this additional time is necessary
 4
     to provide defense counsel reasonable time to prepare for trial, considering all the facts set forth
 5
     above.
 6
 7            4.    The Court further finds that this continuance would serve the ends of justice, and

 8 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 9 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
10            5.    Defendant has signed a waiver indicating that he has been advised of his rights to
11 a speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
12 those rights and consented to the continuation of his trial to a date up to and including March 18,
13
     2020, Dkt. #74, which will permit trial to start on March 2, 2019, per the parties’ request.
14
              IT IS HEREBY ORDERED that the trial date be continued from November 18, 2019 to
15
     March 2, 2020.
16
              IT IS FURTHER ORDERED that the pretrial motions deadline be continued to January
17
     27, 2020.
18
              IT IS FURTHER ORDERED that the period of time from the current trial date of
19
     November 18, 2019, up to and including March 18, 2020, shall be excludable time pursuant to
20
     18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of this
21
     motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A),
22
     and (h)(7)(B).
23
24
              DATED this 31st day of October, 2019.
25
26
27                                                     A
                                                       Robert S. Lasnik
28                                                     United States District Judge

     ORDER GRANTING MOTION TO CONTINUE TRIAL DATE - 2
